Citation Nr: 1703534	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a short-term memory disorder.

3. Entitlement to service connection for a disorder characterized by joint pain.

4. Entitlement to service connection for a disorder characterized by muscle pain.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder.

6. Entitlement to service connection for gastroparesis with stomach disorder, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty as a member of the Alabama National Guard from March 1987 to July 1987 and November 1990 to July 1991. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal. 

In October 2016, a Board video-conference hearing was held before the undersigned; a transcript of the hearing is of record.

The issue of entitlement to service connection for gastroparesis with stomach disorder, to include as due to undiagnosed illness, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On October 13, 2016, during the Board hearing, prior to the promulgation of a Board decision in the appeal as to the issues of entitlement to service connection for skin, short-term memory, joint pain, and muscle pain disorders, the Veteran withdrew his appeal.

2. The Veteran did not appeal an April 2000 RO decision that denied service connection for severe stomach pains, previously claimed as a digestive disorder due to undiagnosed illness. 

3. Evidence received since the April 2000 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for gastroparesis with stomach disorder, to include as due to undiagnosed illness.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claims of entitlement to service connection for skin, short-term memory, joint pain, and muscle pain disorders have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

2. The April 2000 RO decision that that denied service connection for severe stomach pains, previously claimed as a digestive disorder due to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2015). 

3. The evidence received subsequent to the April 2000 RO decision is new and material; the claim for service connection for gastroparesis with stomach disorder, to include as due to undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2015); 38 C.F.R. §§ 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's October 13, 2016, Board hearing, he indicated that he wished to withdraw his appeals as to the issues of entitlement to service connection for skin, short-term memory, joint pain, and muscle pain disorders.  The Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, as to these issues, and they are dismissed.


New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

The last final denial of the Veteran's claim for service connection for a stomach disorder was in April 2000.  Within one year of the rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b); 20.201; see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the April 2000 RO rating decision became final. 

Relevant evidence added to the record since the April 2000 RO rating decision includes updated VA and private treatment records and the Veteran's statements, including his October 2016 Board hearing testimony.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim with VA's assistance).  

An examination is warranted to determine whether the Veteran's gastroparesis with stomach disorder is related to service, specifically, to his in-service exposure to oil fumes and fires, diesel fumes, water contaminated by diesel fuel, medication to prevent injury from chemical warfare, and unknown injections.  Such is the VA 
assistance contemplated by Shade and there is new and material evidence and the claim is thus reopened.


ORDER

The appeal, as to the issue of entitlement to service connection for a skin disorder, is dismissed.

The appeal, as to the issue of entitlement to service connection for a short-term memory disorder, is dismissed.

The appeal, as to the issue of entitlement to service connection for a disorder characterized by muscle pain, is dismissed.

The appeal, as to the issue of entitlement to service connection for a disorder characterized by muscle pain, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for gastroparesis with stomach disorder, to include as due to undiagnosed illness, is reopened, and to that extent only, the appeal is granted.


REMAND

In his July 2009 Notice of Disagreement (NOD), the Veteran elected to be heard by a Decision Review Officer (DRO) as to his claim.  It does not appear that the AOJ has offered him such an opportunity or that any party has withdrawn the hearing request.  As the Veteran was later heard by the Board in October 2016, it is unclear if he still wishes to be heard by a DRO.  On remand, the AOJ should seek a response from the Veteran as to such and schedule him for a DRO hearing if necessary.

During the Veteran's October 2016 Board hearing, he reported that he sought private treatment from Dr. Brignac, and in a June 2008 VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, he authorized VA to obtain Dr. Brignac's records.  In a May 2014 statement, he identified Dr. Loudon as a source of relevant private treatment records.  It does not appear that the Veteran's private treatment records from Dr. Brignac or Dr. Loudon are associated with the claims file.  On remand, the AOJ should seek authorization from the Veteran and obtain and associate with the claims file his outstanding private treatment records.

The Veteran seeks service connection for gastroparesis with stomach disorder on the basis that he was exposed to oil fumes and fires, diesel fumes, water contaminated by diesel fuel, medication to prevent injury from chemical warfare, and unknown injections.  He reported, throughout the current appeal and during episodes of treatment, that he experienced stomach symptoms during service and has continued to do so, and that his treatment providers at Maxwell Air Force Base sent him and other service members for private evaluation and treatment.  His private treatment records associated with the claims file dated in as early as March 1994 demonstrate the Veteran's stomach complaints.  His VA and private treatment records dated since that time indicate numerous complaints and treatment for his stomach complaints, diagnosed as diarrhea, indigestion, constipation, reflux, giardiasis, abnormal findings of the colon, nonspecific colitis, duodenitis, gastritis, esophagitis, probable persistent dysmotility disorder, atypical epigastric pain, abnormally low gastric emptying, helicobacter pylori, gastric volvulus, and dysphagia.  

On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of any gastroparesis with stomach disorder, considering the Veteran's exposure in Southwest Asia during service from January 1991 to June 1991, his symptoms of record, and the provisions relating to undiagnosed illnesses.

In July 2016, the AOJ added to the record the Veteran's VA treatment records, however, such are only dated in 2009.  On remand, the AOJ should obtain and associate with the claims file any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the Veteran's claims file his outstanding VA treatment records, beyond those dated in 2009 added to the record in July 2016, if any. 

2. Contact the Veteran and inform him that he elected to be heard by a DRO in his July 2009 NOD and inquire as to whether he still wishes to have a DRO hearing.  If the Veteran responds in the affirmative, so schedule him for a DRO hearing.

3. Contact the Veteran and inform him that his private treatment records from Dr. Brignac and Dr. Loudon do not appear to be associated with the claims file.  Provide him with VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain such private treatment records.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records. Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.


4. Then, schedule the Veteran for a VA examination as to his gastroparesis with stomach disorder.  Complete examinations, including any required diagnostic tests, should be completed. 

(a) The examiner should opine as to whether the Veteran's stomach symptoms represent a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as functional gastrointestinal disorders, that such represents a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping gastrointestinal signs or symptoms and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

(b) If the examiner responds to inquiry (a) in the negative, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's gastroparesis with stomach disorder was incurred in active service, from November 1990 to July 1991, with service in Southwest Asia from January 1991 to June 1991.  The examiner should consider the Veteran's lay statements of in-service and continued post-service stomach symptoms, as well as his lay statements of exposure to oil fumes and fires, diesel fumes, water contaminated by diesel fuel, medication to prevent injury from chemical warfare, and unknown injections during his service in Southwest Asia. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


